                         1   F. Christopher Austin, Esq.
                             Nevada Bar No. 6559
                         2   caustin@weidemiller.com
                             WEIDE & MILLER, LTD.
                         3   10655 Park Run Drive, Suite 100
                             Las Vegas, NV 89144
                         4   Tel: (702) 382-4804
                             Fax: (702) 382-4805
                         5
                             Attorney for Defendant
                         6
                                                         UNITED STATES DISTRICT COURT
                         7
                                                                  DISTRICT OF NEVADA
                         8

                         9     ROTHSCHILD PATENT IMAGING LLC,                 Case No.: 2:19-cv-01610

                        10                Plaintiff,
                                                                                 STIPULATION AND ORDER FOR
                        11
                               v.                                                EXTENSION OF TIME TO ANSWER
                        12                                                       OR OTHERWISE RESPOND TO THE
                               MAGIX COMPUTER PRODUCTS                           COMPLAINT
                        13     INTERNATIONAL CO.,
                                                                                 (First Request)
                        14                Defendant.
                        15
                                     Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule 1A 6-1, Plaintiff
                        16
                             Rothschild Patent Imaging LLC and Defendant Magix Computer Products International Co., by
                        17
                             and through their respective counsel of record, Borghese Legal, Ltd., on behalf of Plaintiff, and
                        18
                             Weide & Miller, Ltd., on behalf of Defendant, specially appearing and without conceding
                        19
                             personal jurisdiction or waiving any defenses, hereby agree and stipulate for an extension of time
                        20
                             for Defendant to file and serve their answer or other responses to the Complaint from the current
                        21
                             deadline of October 10, 2019, up to and including November 9, 2019. This is the first request by
                        22
                             the parties for such an extension.
                        23
                                     On October 1, 2019, Weide & Miller, Ltd. was retained by Defendant in connection with
                        24
                             the above-captioned case. Good cause for this request exists because counsel has not yet had an
                        25
                             opportunity to consult with Defendant regarding the allegations in the Complaint or any defenses
                        26
                             that Defendant may have. Defendant, therefore, requested a 30-day extension to the present
                        27
                             deadline, to which counsel for Plaintiff graciously consented.
                        28
W EIDE & MILLER, LTD.
                                     Defendant was served on September 19, 2019. Defendant’s answer or other responses to
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,              fca-w-0984                                      1
   NEVADA 89144
   (702) 382-4804
                         1   the Complaint are presently due on October 10, 2019. Defendant requests a 30-day extension of

                         2   time to answer or otherwise respond from October 10, 2019 to November 9, 2019.

                         3           DATED: October 2, 2019.

                         4           IT IS SO AGREED AND STIPULATED:

                         5    BORGHESE LEGAL, LTD.                            WEIDE & MILLER, LTD.

                         6    By: /s/ Mark Borghese ___                       By: /s/ F. Christopher Austin
                              Mark Borghese, Esq.                             F. Christopher Austin, Esq.
                         7    Nevada Bar No. 6231                             Nevada Bar No. 6559
                              mark@borgheselegal.com                          caustin@weidemiller.com
                         8    10161 Park Run Drive, Suite 150                 10655 Park Run Drive, Suite 100
                              Las Vegas, NV 89145                             Las Vegas, NV 89144
                         9    (702) 382-0200                                  (702) 382-4804
                              Attorneys for Plaintiffs                        Attorneys for Defendant
                        10

                        11

                        12                                              IT IS SO ORDERED:

                        13

                        14                                              UNITED STATES MAGISTRATE JUDGE

                        15                                              DATED: October 3, 2019

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,              fca-w-0984                                   2
   NEVADA 89144
   (702) 382-4804
